Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s 3-5-2021 amendment was received.  Claims 1, 3-5, 7, 9, 11-14, 17-19 were amended.  Claims 1, 3-14, and 17-21 are pending and examined in this action. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 


(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are: a first pair of alignment members that comprise a pushing member exerting a pushing force against the first rail and in a second direction, and a pulling member exerting a pulling force on the first rail and in the second direction, in Claims 1 and 14, and a second pair of alignment members comprising a pushing member and a pulling member exerting opposite forces between the housing ,

In re Claims, 1 and 14, pushing member and pulling member are generic placeholders.  “Exerting a pushing force against the first rail and in a second direction, and exerting a pulling force on the first rail and in the second direction,” is functional language and “a pushing member and pulling member are generic placeholders” are not modified by sufficient structure, material, or acts for performing the claimed function.  Further, in re claim 2, a pushing member and a pulling member are generic placeholders.  “Exerting opposite forces between the housing and the first rail” is functional language.  “a pushing member and pulling member are generic placeholders” are not modified by sufficient structure, material, or acts for performing the claimed function.  

In re Claim 19, pin arrangement exerting a pulling force on the first rail, was interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Arrangement is a generic term/place holder.  “Exerting a pulling force on the first rail” is functional language and pin does not provide enough structure to perform the recited function. In other words, more than a pin is required to perform the stated function, i.e., exerting a pulling force on the first rail.  As such, this limitation was interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

In re Claim 19, a clamp arrangement was not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as the structure of a clamp, i.e., a flat surface 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
In re Claim 5, “the pushing member” and “the pulling member” is indefinite.  Claim 5, depends from Claim 3 which introduced “a pushing member and a pulling member.”  Claim 1 introduced “a pushing member” and “a pulling member.”  In claim 5, it is unclear what pushing member and pulling member is being referred to.  The Examiner suggests using the labels “a first pulling member” and “a second pulling member,” as well as “a first pushing member” and “a second pushing member,” when introducing these limitations in Claims 1 and 3 and referring to them as same.   The claims were examined as best understood.  Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 8, 12-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0182436 to Dammertz.

In re Claim 1, Dammertz teaches a table saw (see Fig. 1) comprising:
(a) a frame (see Fig. 1, structure in which the saw blade #17 is located); 
(b) a saw having a cutting blade supported by the frame (see Fig. 1, #17); 

(d) a table supported by the frame configured to support a workpiece (top surface of the saw in Fig. 1, from which the saw blade protrudes); 
(e) a fence (see Fig. 1, #12) in extension across the table between the first rail and the second rail and being positionable along the table spaced from the cutting blade (see Fig. 1); and 
(f) a fence holder (see structure of Figs.3, #38) removably securing the fence to the first rail, 
the fence holder having a housing (see Figs. 3, showing a housing on which # 2 is attached including rail #32/33) and an alignment arrangement (see Figs. 9-10, #56/56 and see Fig. 3, Clamp lever #48 with projection #74) configured to balance opposing forces between the housing and the first rail to hold the fence at a fixed angle relative to the first rail (see annotated Fig. 10 below), wherein the alignment arrangement includes at least a first pair of alignment members (clamp pad #56 and clamp lever #48 with projection #74) that comprise a pushing member (see Fig. 10, clamp pad is considered a pushing member as the force is in one direction, in the same manner disclosed by Applicant’s specification) exerting a pushing force against the first rail and in a second direction (the force of clamp #56 is perpendicular to the rails #28/30) and a pulling member (see Fig. 3, Clamp lever #48 with projection #74) exerting a pulling force on the first rail and in the second direction (clamp lever exerts a force in the opposite direction as Clamp #56), the second direction being orthogonal to the first direction (see Fig. 1), 


    PNG
    media_image1.png
    390
    774
    media_image1.png
    Greyscale

	In re Claim 4, Dammertz teaches wherein the pushing member comprises a first clamp (see Hendrickson, Fig. 10, clamp #56) and the pulling member comprises a first spring loaded pin (see Fig. 5, showing #74 which protrudes in a pin shaped manner), the first spring loaded pin being biased along the second direction to exert the puling force (see Fig. 5, biasing member #76 and Para. 0038). 

In re Claim 8, Dammertz teaches wherein the fence holder includes a locking handle to releasably secure the fence to the first rail (see Hendricks, Figs. 3-8, #44, 

In re Claim 12, H Dammertz teaches wherein the fence is parallel to the cutting blade (see Dammertz, Fig. 1).

In re Claim 13, Dammertz teaches wherein the fixed angle between the fence and the first and second rails is 90 degrees (see Dammertz, Fig. 1).

In re Claim 14, Dammertz teaches a method comprising: 
(a) providing a table saw (see Fig. 1) comprising: 
a frame (see Fig. 1, structure in which the saw blade #17 is located); 
a saw having a cutting blade supported by the frame (see Fig. 1, #17); 
a first rail (see Fig. 1, #28) and a second rail (see Fig. 1, #30) extending along opposite sides of the frame (see Fig.1, #28/30); 
a table supported by the frame configured to support a workpiece (top surface of the saw in Fig. 1, from which the saw blade protrudes); 
 (b) positioning the fence along the table at a desired space from the cutting blade (see Fig. 1, showing the fence #10 spaced from blade #17); 
(c) securing the fence to the first rail with a fence holder (see structure of Fig. 3, #38) having a locking handle (see Figs. 3-7, #44), wherein the locking handle is engaged with both the first rail and the second rail to secure the position of the fence 
(d) holding the fence at a fixed angle relative to the first rail by balancing opposing forces between the fence holder and the first rail (see Fig. 1) with at least a first pair of alignment members ((see Figs. 9-10, #56/56 and see Fig. 3, Clamp lever #48 with projection #74) that include a pushing member (see Fig. 10, clamp pad is considered a pushing member as the force is in one direction, in the same manner disclosed by Applicant’s specification) exerting a pushing force against the first rail and a pulling member (see Fig. 3, Clamp lever #48 with projection #74) exerting a pulling force on the first rail (clamp lever exerts a force in the opposite direction as Clamp #56), and wherein the pushing member and the pulling member are spaced apart along the first direction with a gap formed therebetween (see annotated Fig. 10, above).

In re Claim 18, Dammertz teaches wherein holding the fence at a fixed angle includes holding the fence at about a 90 angle relative to the first rail and second rail (see Dammertz, Fig. 1).

In re Claim 19, Dammertz teaches a table saw comprising: 
(a) a frame (see Fig. 1, structure in which the saw is located); 
(b) a saw having a cutting blade supported by the frame (see Fig. 1, #17); 
(c) a first rail (see Fig.1 , #28) and a second rail (see Fig. 1, #30) extending along a side of the frame, the first rail being parallel to an axis of rotation of the cutting blade (see Figs 1, #28/30); 

 (e) a fence (see Fig. 1, #38) in extension across the table between the first rail and the second rail and being positionable along the table spaced from the cutting blade (see Fig. 1); and 
(f) a fence holder (see structure of Figs. 3-7, #38) removably securing the fence to the first rail, the fence holder including: 
(i) a clamp arrangement exerting a pushing force against the first rail (see Dammertz, Fig. 9-10, #56,); and 
(ii) a pin arrangement exerting a pulling force on the first rail (see Fig. 3, Clamp lever #48 with projection #74 – the projection #74 has a protruding structure similar to a pin, and under the broadest reasonable interpretation is a pin arrangement), wherein the clamp arrangement and the pin arrangement are spaced along the first rail  with a gap formed therebetween (see annotated Fig. 10, above), and wherein the pushing force and the pulling force acted in a direction that is orthogonal to the rotation of the cutting blade (see annotated Fig. 10, above and Fig. 1)

In re Claim 20, Dammertz teaches wherein the fence holder has a housing (see Fig. 3, the structure surrounding the working parts is considered a housing), and the clamp arrangement and the pin arrangement balance opposing forces between the housing and the first rail to hold the fence in a fixed angle relative to the first and second rails (see annotated Fig. 10, above).

Claim 3, 5-6, 9-11, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0182436 to Dammertz and further in view of US 2004/0107812 to Yu. 

In re Claim 3, Dammertz teaches the use of two clamps (see #56 and #56 in Figs. 9-10, but does not teach wherein the alignment arrangement includes a second pair of alignment members comprising a pushing member and a pulling member exerting opposite forces between the housing and the first rail.

However, Yu teaches that it is old and well known to provide two alignment /locking members (see Yu Fig. 5A, showing screws #232 and 232’ in combination with frictional plates #222 and 222’), one set of screw/frictional plate on one side and one set of screw/frictional plate on the other side of a handle (see Yu Fig. 5a, #252).   In the same field of invention, fences for table saws, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to add a second locking member/pulling member (a second arm on Clamp lever #48 with a second projection #74 of Dammertz) to Dammertz, as taught by Yu since it has been held that the mere duplication of the essential working parts for a multiplied effect is obvious unless there is a synergistic effect. See St. Regis Paper Co. v. Bemis CO., Inc., 193 USPQ 8, 11 (7th Cir. 1977).  Here adding a second pair of alignment members of Hendrickson to the device of modified Hendrickson would be duplicating the clamping device, and would provide additional clamping of the fence in order to secure it in place in a tighter manner, i.e. with more surface area being used as a clamp.  In other words, Yu teaches 

 	In re Claim 5, Dammertz in view of Yu, for the reason above in re Claim 3, teaches wherein the pushing member (one of Clamps #56 in Dammertz) comprises a second clamp and the pulling member (one of the projections #74 in Dammertz) comprising a second spring loaded pin (see Dammertz Fig. 3, #76 and the examiner notes that the shape / structure of #74 is in a pin shape, and under the broadest reasonable interpretation, is considered a second spring loaded pin), the second spring loaded pin being biased along the second direction to exert a pulling force (see Fig. 3,#76).

In re Claim 6, Dammertz in view of Yu, for the reason above in re Claim 3, teaches wherein the first clamp and the first spring-loaded pin are secured to the housing with a fastener (see Dammertz Fig. 3, showing a screw/bolt securing the housing structure surrounding the pin structure and clamp structure area to the fence – i.e., adjacent to the arrow #108 in Fig. 3 is a bolt/screw).


In re Claim 9, Dammertz in view of Yu, for the reason above in re Claim 3, teaches wherein the locking handle is disposed between a first pair of alignment members and a second pair of alignment members (see Yu Fig. 5, showing the handle #252 between 222’ and 232’ and 222 and 232). 

In re Claim 10, Dammertz in view of Yu, for the reason above in re Claim 3, teaches wherein the locking handle is centered between the first pair of alignment members and the second pair of alignment members (see Yu Fig. 5, showing the handle #252 centered between 222’ and 232’ and 222 and 232).

In re Claim 11, Dammertz in view of Yu, for the reason above in re Claim 3, teaches wherein:
(a) the fence holder includes a locking handle to releasably secured the fence to the first rail (see Dammertz, Fig. 3, #44);
(b) the first spring-loaded pin is located between the first clamp and the locking handle (see Dammertz, Figs. 9-10 and Fig. 2-3 of Yu, - in the combination one of the projections #74 would be located between the handle and clamping pad #56 in modified Dammertz); and (c) a second spring-loaded pin is located between a second clamp and the locking handle (see Dammertz, Figs. 9-10 and Fig. 2-3 of Yu, - in the combination the other one of the projections #74 would be located between the handle and the other clamping pad #56 in modified Dammertz); and (d) the locking handle is located between the first spring-loaded pin and the second spring-loaded pin (see e.g., Yu Figs. 5a/b teaching a locking system on one side of the handle and a second locking system on the other side of the handle).

In re Claim 17, Dammertz teaches a second clamping pad #56 (see Figs. 9-10 of Dammertz), but Dammertz  does not teach wherein balancing opposing forces includes 

However, Yu teaches that it is old and well known to provide two alignment /locking members (see Yu Fig. 5A, showing screws #232 and 232’ in combination with frictional plates #222 and 222’), one set of screw/frictional plate on one side and one set of screw/frictional plate on the other side of a handle (see Yu Fig. 5a, #252).   In the same field of invention, fences for table saws, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to add a second locking member/pulling member (a second arm on Clamp lever #48 with a second projection #74 of Dammertz) to Dammertz, as taught by Yu since it has been held that the mere duplication of the essential working parts for a multiplied effect is obvious unless there is a synergistic effect. See St. Regis Paper Co. v. Bemis CO., Inc., 193 USPQ 8, 11 (7th Cir. 1977).  Here adding a second pair of alignment members of Hendrickson to the device of modified Hendrickson would be duplicating the clamping device, and would provide additional clamping of the fence in order to secure it in place in a tighter manner, i.e. with more surface area being used as a clamp.  In other words, Yu teaches that it is old and well known to have two clamping structures, one on either side of the pivoting handle.  

In re Claim 21, Dammertz, teaches wherein: 
(a) the fence holder includes a locking handle to releasably secure the fence to the first rail (see Dammertz Figs. 3-7, #44);

The pin arrangement includes a first spring-loaded pin (see Dammertz, Figs. 3, #74/76 and 48); 

Dammertz does not teach the first spring loaded pin located between the first clamp and the locking handle; or d) the pin arrangement includes a second spring-loaded pin located between the second clamp and the locking handle; and (e) the locking handle is located between the first spring-loaded pin and the second spring-loaded pin.

However, Yu teaches that it is old and well known to provide two alignment /locking members (see Yu Fig. 5A, showing screws #232 and 232’ in combination with frictional plates #222 and 222’), one set of screw/frictional plate on one side and one set of screw/frictional plate on the other side of a handle (see Yu Fig. 5a, #252).   In the same field of invention, fences for table saws, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to add a second locking member/pulling member (a second arm on Clamp lever #48 with a second projection #74 of Dammertz) to Dammertz, as taught by Yu since it has been held that the mere duplication of the essential working parts for a multiplied effect is obvious unless there is a synergistic effect. See St. Regis Paper Co. v. Bemis CO., Inc., 193 USPQ 8, 11 (7th Cir. 1977).  Here adding a second pair of alignment members of Hendrickson to the device of modified Hendrickson would be duplicating the clamping device, and would 

Such a combination would provide the first spring loaded pin located between the first clamp and the locking handle(see Dammertz, Figs. 9-10 and Fig. 2-3 of Yu, - in the combination one of the projections #74 would be located between the handle and clamping pad #56 in modified Dammertz); d) the pin arrangement includes a second spring-loaded pin located between the second clamp and the locking handle(see Dammertz, Figs. 9-10 and Fig. 2-3 of Yu, - in the combination the other one of the projections #74 would be located between the handle and the other clamping pad #56 in modified Dammertz); and (e) the locking handle is located between the first spring-loaded pin and the second spring-loaded pin (see e.g., Yu Figs. 5a/b teaching a locking system on one side of the handle and a second locking system on the other side of the handle).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In re Claim 7, none of cited prior art teaches the structure claimed.  Namely, in view of Applicant’s Figs. 5-6, none of the cited prior art teaches the first spring-loaded 
US 9,259,850 to Hendrickson, US 4,206,910, US 2004/010812 to Yu and US 2014/0182436 to Dammertz, alone or in combination, all fail to teach this structure. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-6, 8-14, and 17-21 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JONATHAN G RILEY/Primary Examiner, Art Unit 3724